Case 2:21-cv-02216-PA-SK Document 1 Filed 03/11/21 Page 1 of 12 Page ID #:1


 1   JASSY VICK CAROLAN LLP
     WILLIAM T. UM (State Bar No. 166536)
 2   WUm@JassyVick.com
     ELIZABETH H. BALDRIDGE (State Bar No. 313390)
 3   EBaldridge@JassyVick.com
     800 Wilshire Blvd., Suite 800
 4   Los Angeles, CA 90017
     Telephone: 310-870-7048
 5   Facsimile: 310-870-7010
 6   Attorneys for Plaintiff
     AKN HOLDINGS, LLC
 7
 8                       UNITED STATES DISTRICT COURT
 9               FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
     AKN HOLDINGS, LLC, a California        CASE NO.:
12   limited liability company,
13              Plaintiff,                  COMPLAINT FOR:
14        v.                                    (1) DECLARATORY RELIEF
15   GREAT AMERICAN E&S                         (2) BREACH OF CONTRACT
     INSURANCE COMPANY, an Ohio
16   corporation,                               (3) BREACH OF THE IMPLIED
                                                    COVENANT OF GOOD
17              Defendant.                          FAITH AND FAIR DEALING
18                                          DEMAND FOR JURY TRIAL
19
20
21
22
23
24
25
26
27
28

                                          -1-
                                       COMPLAINT
Case 2:21-cv-02216-PA-SK Document 1 Filed 03/11/21 Page 2 of 12 Page ID #:2


 1         Plaintiff AKN Holdings, LLC, formerly known as OpenGate Capital, LLC
 2   (“AKN Holdings”), files this Complaint against Great American E&S Insurance
 3   Company (“GAIC”), alleging as follows:
 4         1.     This lawsuit arises out of GAIC’s failure to honor its contractual
 5   obligation to defend AKN Holdings under a liability insurance policy in connection
 6   with an underlying lawsuit in California, which alleges misrepresentation and
 7   concealment causes of action against AKN Holdings. AKN Holdings brings claims
 8   for declaratory relief and breach of contract pertaining to GAIC’s failure to defend
 9   AKN Holdings and to reimburse incurred defense costs, and resulting damages.
10   AKN Holdings also seeks to recover for damages based on GAIC’s tortious breach of
11   the implied covenant of good faith and fair dealing.
12                          The Parties, Jurisdiction, And Venue
13         2.     Plaintiff AKN Holdings is a California limited liability company with its
14   principal place of business located in Los Angeles, California.
15         3.     Defendant GAIC is a corporation organized under the laws of Ohio with
16   its principal place of business in Cincinnati, Ohio.
17         4.     No member of AKN Holdings is a citizen of Ohio.
18         5.     This Court has jurisdiction over the subject matter of this complaint
19   pursuant to 28 U.S.C. § 1332(a) because there is complete diversity of citizenship
20   between the parties and the amount in controversy exceeds the sum of $75,000,
21   exclusive of interest and costs.
22         6.     Venue is proper in this District under 28 U.S.C. § 1391(c)(2) and (d) in
23   that GAIC is subject to personal jurisdiction because it regularly transacts business in
24   California. Venue is also proper under 28 U.S.C. § 1391(b)(2) because the contract
25   of insurance that is the subject of this action was entered into and was to be
26   performed within this District, and the underlying events giving rise to AKN
27   Holdings’ claim for insurance coverage occurred within this District.
28

                                                -2-
                                            COMPLAINT
Case 2:21-cv-02216-PA-SK Document 1 Filed 03/11/21 Page 3 of 12 Page ID #:3


 1                                       The GAIC Policy
 2          7.       GAIC sold a Private Equity Liability Insurance Policy, covering the
 3   period from June 25, 2016 to June 25, 2017, GAIC Policy No. PEP2788708 (the
 4   “GAIC Policy”) to OpenGate Capital Management, LLC, which is majority owned
 5   by AKN Holdings. The GAIC Policy provides coverage for claims brought against
 6   the Insureds under the GAIC Policy, which includes AKN Holdings, during the
 7   policy period. The GAIC Policy provides a Limit of Liability of $5,000,000 subject
 8   to a $250,000 retention for claims brought against the Insureds. Attached hereto as
 9   Exhibit A is a true and correct copy of GAIC Policy No. PEP2788708.
10          8.       Insuring Agreement B(2) of the GAIC Policy provides that GAIC “will
11   pay on behalf of the Insured Organization: . . . (2) Loss which the Insured
12   Organization becomes legally obligated to pay as a result of a Claim first made
13   against the Insured Organization; provided that such Claim is first made during the
14   Policy Period or Discovery Period, if applicable, for a Wrongful Act.” All terms in
15   Bold are defined terms under the GAIC Policy.
16          9.       “Wrongful Act” means “any actual or alleged error, misstatement,
17   misleading statement, act, omission, neglect or breach of duty, or any actual or
18   alleged error or omission in the rendering of or the failure to render Professional
19   Services” by the Insured Organization. “Loss” is defined to include,
20   “compensatory damages, punitive or exemplary damages, . . . settlements, pre-
21   judgment interest, post-judgment interest and Costs of Defense.” “Costs of
22   Defense” means “reasonable and necessary legal fees, costs and expenses incurred in
23   the investigation, defense or appeal of any Claim including the costs of an appeal
24   bond . . . .”
25          10.      The GAIC Policy contains an exclusion, Exclusion J, which states that
26   GAIC “shall not be liable to make any payment for Loss in connection with any
27   Claim made” “solely with respect to the Insured Organization, for, based upon,
28   arising from, or in any way related to any actual or alleged breach of a written

                                                 -3-
                                             COMPLAINT
Case 2:21-cv-02216-PA-SK Document 1 Filed 03/11/21 Page 4 of 12 Page ID #:4


 1   contract or agreement; provided, however, this exclusion shall not apply to: (1)
 2   liability for Loss which would have attached even in the absence of such contract or
 3   agreement; . . . .”
 4          11.    All premiums due on the GAIC Policy have been paid in full. Also, all
 5   pertinent terms of and conditions precedent to the GAIC Policy have been satisfied.
 6                  Misrepresentation Allegations Against AKN Holdings
 7          12.    On or about June 12, 2017, Finsa Portafolios, S.A. de C.V. and FINSA
 8   CKD M Fideicomiso CIB/2017 (collectively “FINSA”) filed a complaint against
 9   AKN Holdings, alleging various causes of action involving alleged
10   misrepresentations and concealment as part of AKN Holdings’ business practices.
11          13.    Specifically, AKN Holdings was named as a defendant in a complaint
12   filed in in the United States District Court for the Central District of California, Finsa
13   Portafolios, et al. v. OpenGate Capital, LLC, et al., Case No. 2:17-cv-04360 (the
14   “FINSA Lawsuit”). The original FINSA Lawsuit complaint alleged six causes of
15   action: (1) Fraudulent Representations, (2) Fraudulent Concealment, (3) Promissory
16   Fraud, (4) Constructive Fraud, (5) Breach of Contract (Lease Agreement), and (6)
17   Breach of Contract (Guaranty of Lease).
18          14.    Although AKN Holdings was able to dismiss the FINSA plaintiffs’
19   original complaint, after an interlocutory challenge to the Ninth Circuit Court of
20   Appeals in 2019, on or about May 18, 2020, the FINSA plaintiffs filed a First
21   Amended Complaint, which dropped several causes of action and alleged the
22   following two causes of action: (1) Fraudulent Representations, and (2) Fraudulent
23   Concealment.
24          15.    The plaintiffs in the FINSA Lawsuit allege that the Insureds are
25   responsible for misrepresentation and concealment in their business practices, which
26   caused harm to the plaintiffs. AKN Holdings denies all allegations in the FINSA
27   Lawsuit.
28          16.    The FINSA Lawsuit currently is pending against AKN Holdings. AKN

                                                -4-
                                            COMPLAINT
Case 2:21-cv-02216-PA-SK Document 1 Filed 03/11/21 Page 5 of 12 Page ID #:5


 1   Holdings retained the law firm of Alston & Bird LLP (and previously DLA Piper
 2   LLP) to defend AKN Holdings against the FINSA Lawsuit. To date, AKN Holdings
 3   has incurred over $1.2 million in defense fees and costs to defend the FINSA Lawsuit,
 4   well in excess of the jurisdictional amount of this Court.
 5            GAIC’s Wrongful Denial Of Coverage For The FINSA Lawsuit
 6         17.    After being served with the FINSA Lawsuit, AKN Holdings timely
 7   provided notice of the lawsuit to GAIC, and GAIC summarily denied coverage on
 8   July 24, 2017.
 9         18.    In its July 24, 2017 denial letter, GAIC acknowledged that the FINSA
10   Lawsuit constitutes a Claim for a Wrongful Act, in that the FINSA Lawsuit is a civil
11   proceeding alleging that AKN Holdings engaged in wrongful conduct towards the
12   FINSA plaintiffs. GAIC also acknowledged that the FINSA Lawsuit triggered
13   coverage under Insuring Agreement B(2), which provides coverage for AKN
14   Holdings, an “Insured Organization,” under the GAIC Policy.
15         19.    Despite acknowledging that the FINSA Lawsuit triggered coverage
16   under the GAIC Policy, GAIC summarily denied coverage for the FINSA Lawsuit.
17   GAIC’s sole basis for denying coverage was its contention that Exclusion J precluded
18   coverage because GAIC falsely claimed that the FINSA Lawsuit appears to be based
19   upon, arising from, and/or related to an actual or alleged breach of written contract or
20   agreement. Attached hereto as Exhibit B is a true and correct copy of GAIC’s July
21   24, 2017 letter denying coverage for the FINSA Lawsuit.
22         20.    On September 18, 2017, AKN Holdings responded to GAIC’s coverage
23   denial and explained that based on the FINSA plaintiffs’ allegations, the crux of the
24   FINSA Lawsuit is an action for fraud and not breach of contract. In fact, as AKN
25   Holdings explained, AKN Holdings was not even a party to any of the agreements
26   complained about in the FINSA Lawsuit and, therefore, the contract exclusion could
27   not apply. The breach of contract allegations are incidental to the misrepresentation
28   claims, which are based on alleged conduct that took place before any of the

                                               -5-
                                            COMPLAINT
Case 2:21-cv-02216-PA-SK Document 1 Filed 03/11/21 Page 6 of 12 Page ID #:6


 1   complained about agreements were entered into by the FINSA plaintiffs and AKN
 2   Holdings’ co-defendants.
 3         21.    FINSA’s First Amended Complaint confirms AKN Holdings’ position
 4   that the FINSA Lawsuit is not about breach of contract claims but instead, involves
 5   general allegations of alleged misrepresentations and omission, or covered Wrongful
 6   Acts under the GAIC Policy. Specifically, because the FINSA Lawsuit is not about
 7   AKN Holdings’ alleged breach of a contract to which it is not even a party, the
 8   FINSA plaintiffs were forced to drop the breach of contract causes of action and the
 9   First Amended Complaint only alleges two fraud causes of actions: (1) Fraudulent
10   Representations, and (2) Fraudulent Concealment.
11         22.    The FINSA plaintiffs’ claims involve fraud allegations beyond just one
12   allegedly failed contract, to which AKN Holdings was not even a party. Thus, as
13   AKN Holdings explained, and as supported by the FINSA Lawsuit allegations, the
14   breach of contract Exclusion J does not preclude coverage for defense fees and costs
15   incurred by AKN Holdings to defend the FINSA Lawsuit.
16         23.    In addition, as AKN Holdings discussed in its response letter, Exclusion
17   J provides an exception that states that the breach of contract exclusion “shall not
18   apply to,” among other items, “liability for Loss which would have attached even in
19   the absence of such contract or agreement.” AKN Holdings explained that even
20   assuming Exclusion J was relevant, this exception clearly applies as the First
21   Amended Complaint is replete with broad allegations of potential liability that would
22   exist in the absence of any contract or agreement. AKN Holdings also noted that it
23   has incurred defense fees and costs well in excess of the retention for this Claim.
24   Attached hereto as Exhibit C is a true and correct copy of AKN Holdings’ January
25   15, 2021 letter responding to GAIC’s denial of coverage.
26         24.    In response to AKN Holdings’ January 15, 2021 letter, on February 12,
27   2021, GAIC again denied coverage for the FINSA Lawsuit on the same basis that
28   Exclusion J (the breach of contract exclusion) precluded coverage. GAIC relied on

                                               -6-
                                            COMPLAINT
Case 2:21-cv-02216-PA-SK Document 1 Filed 03/11/21 Page 7 of 12 Page ID #:7


 1   two decisions, Spa De Soleil, Inc. v. Gen. Star Indemn. Co., 787 F. Supp. 2d 1091
 2   (C.D. Cal. 2011) and Medill v. Westport Ins. Corp., 143 Cal. App. 4th 819 (2006), to
 3   deny coverage even though neither decision applies to the facts of the FINSA Lawsuit
 4   or the actual language of the GAIC Policy. GAIC further contended that it was not
 5   the underwriting intent of the GAIC Policy to provide coverage for transactional risk
 6   undertaken by AKN Holdings. GAIC took the position that the proper policy to
 7   cover such risks was a “representations and warranties insurance” even though GAIC
 8   knew that such insurance would not cover the FINSA Lawsuit as GAIC knew that
 9   AKN Holdings is not a party to the transactional agreements at issue in the FINSA
10   Lawsuit. GAIC continued to ignore the broad fraud-based allegations of the FINSA
11   Lawsuit to deny defense coverage even though the misrepresentation allegations
12   triggered GAIC’s contractual obligation. Attached hereto as Exhibit D is a true and
13   correct copy of GAIC’s February 12, 2021 (incorrectly dated as 2020) letter denying
14   coverage for the FINSA Lawsuit.
15         25.    Because GAIC denied any responsibility under the GAIC Policy for the
16   FINSA Lawsuit, AKN Holdings retained, and paid the fees of, its own counsel at
17   Alston & Bird (and previously at DLA Piper) and is currently defending the FINSA
18   Lawsuit, on its own, and without the assistance or support of GAIC.
19         26.    On January 15, 2021, AKN Holdings notified GAIC that AKN Holdings
20   had incurred defense fees and costs well in excess of the $250,000 retention under the
21   GAIC Policy. AKN Holdings again requested GAIC to honor its policy obligation
22   and agree to reimburse AKN Holdings’ “Costs of Defense” as required under the
23   GAIC Policy.
24         27.    By refusing to honor its contractual obligation to defend or pay AKN
25   Holdings’ defense fees and costs in the FINSA Lawsuit, GAIC breached the GAIC
26   Policy.
27         28.    AKN Holdings has incurred, and continues to incur, significant defense
28   fees and costs as a result of GAIC’s failure to defend and to reimburse defense costs.

                                               -7-
                                           COMPLAINT
Case 2:21-cv-02216-PA-SK Document 1 Filed 03/11/21 Page 8 of 12 Page ID #:8


 1
 2                                          COUNT I
 3                                     (Declaratory Relief)
 4         29.    GAIC incorporates herein by reference paragraphs 1 through 28 of this
 5   Complaint as fully set forth herein.
 6         30.    The insuring provisions of the GAIC Policy obligate GAIC to pay Loss,
 7   including the Costs of Defense, in excess of the retention that AKN Holdings
 8   incurred, and continues to incur, to defend the underlying FINSA Lawsuit.
 9         31.    AKN Holdings complied with all applicable conditions precedent
10   contained in the GAIC Policy related to GAIC’s defense obligation. None of the
11   exclusions, conditions or limitations contained in the GAIC Policy operate to
12   preclude GAIC’s defense obligation.
13         32.    Despite acknowledging that the allegations in the FINSA Lawsuit
14   triggered the GAIC Policy, GAIC summarily has refused to pay Loss, including the
15   Costs of Defense, in excess of the retention. Therefore, an actual and justiciable
16   controversy exists between AKN Holdings and GAIC concerning the matters alleged.
17         33.    AKN Holdings seeks a judicial declaration that it has a right to
18   reimbursement of its defense costs in excess of the retention under the GAIC Policy
19   and that GAIC has an obligation to pay defense fees and costs to defend the
20   underlying FINSA Lawsuit. A declaration is necessary at this time in order that the
21   parties’ dispute may be resolved and that the parties may be aware of their respective
22   rights and duties.
23                                          COUNT II
24                                    (Breach of Contract)
25         34.    AKN Holdings incorporates herein by reference paragraphs 1 through 33
26   of this Complaint as fully set forth herein.
27         35.    GAIC had an obligation under the GAIC Policy to pay Loss, including
28   the defense costs incurred by AKN Holdings in excess of the $250,000 retention

                                                -8-
                                            COMPLAINT
Case 2:21-cv-02216-PA-SK Document 1 Filed 03/11/21 Page 9 of 12 Page ID #:9


 1   because the allegations of the FINSA Lawsuit triggered Insuring Agreement B(2)
 2   under the GAIC Policy.
 3         36.     AKN Holdings complied with all applicable conditions precedent
 4   contained in the GAIC Policy. Additionally, none of the exclusions, conditions or
 5   limitations contained in the GAIC Policy operates to preclude GAIC’s defense
 6   obligation.
 7         37.     By refusing to honor its obligation to pay AKN Holdings’ costs of
 8   defense in connection with the FINSA Lawsuit, GAIC materially breached its
 9   obligation under the GAIC Policy.
10         38.     As a direct and proximate result of GAIC’s breach, GAIC has deprived
11   AKN Holdings of the benefit of the insurance for which AKN Holdings has paid
12   premiums to GAIC, and has caused AKN Holdings to incur significant legal defense
13   fees and expenses in an amount exceeding the jurisdictional limit of this Court.
14         39.     AKN Holdings has been damaged in an amount to be proven at trial,
15   which consists of unreimbursed defense costs associated with the FINSA Lawsuit,
16   plus interest and other appropriate damages.
17                                         COUNT III
18     (Tortious Breach of the Implied Covenant of Good Faith and Fair Dealing)
19         40.     AKN Holdings incorporates herein by reference paragraphs 1 through 39
20   of this Complaint as fully set forth herein.
21         41.     The GAIC Policy contains an implied covenant, unwritten but implied
22   by operation of law, that imposes upon GAIC an obligation to act in good faith and to
23   deal fairly with AKN Holdings in all matters material to the GAIC Policy, and to give
24   at least the same level of consideration to AKN Holdings’ interests as it gives to its
25   own interests.
26         42.     GAIC has unreasonably and without basis summarily denied any
27   coverage for the FINSA Lawsuit despite acknowledging that the allegations of the
28   FINSA Lawsuit trigged Insuring Agreement B(2) of the GAIC Policy. GAIC has

                                                -9-
                                            COMPLAINT
Case 2:21-cv-02216-PA-SK Document 1 Filed 03/11/21 Page 10 of 12 Page ID #:10


 1   expressly denied coverage for AKN Holdings’ insurance claim, in conscious and
 2   complete disregard of AKN Holdings’ rights, applicable law, the language of the
 3   GAIC Policy, insurance industry custom and practice, the parties’ course of dealings,
 4   and the facts.
 5         43.      GAIC’s continued and repeated refusal to honor its coverage obligations
 6   to AKN Holdings is unreasonable, violates AKN Holdings’ reasonable expectations
 7   of coverage, constitutes a gross and conscious disregard for AKN Holdings’ interests,
 8   and placed its own interests above those of AKN Holdings.
 9         44.      GAIC knew its conduct was unreasonable, or acted in reckless disregard
10   of the fact that its conduct was unreasonable.
11         45.      In breach of the implied covenant of good faith and fair dealing, GAIC
12   committed some or all of the acts alleged above for the purpose of consciously
13   withholding from AKN Holdings the rights and benefits to which it is entitled under
14   the GAIC Policy. Such bad faith conduct was committed, authorized, or ratified by
15   an officer, director, or managing agent of GAIC.
16         46.      GAIC has breached its obligations under the GAIC Policy in conscious
17   disregard of AKN Holdings’ rights, constituting oppression, fraud, or malice. GAIC
18   has engaged in a series of acts designed to deny wrongfully the benefits due under the
19   GAIC Policy. GAIC acted with the requisite intent to injure within the meaning of
20   California Civil Code section 3294. AKN Holdings is entitled to recover punitive
21   damages from GAIC in an amount sufficient to punish and deter similar conduct.
22         47.      As a direct, proximate, and foreseeable result of GAIC’s tortious
23   conduct and conscious disregard for AKN Holdings’ rights, AKN Holdings has
24   sustained damages, including without limitation, incidental and consequential
25   damages flowing from GAIC’s bad faith denials, attorneys’ fees incurred by AKN
26   Holdings pursuing coverage in light of GAIC’s wrongful denial of coverage, pre-
27   judgment interest, punitive damages, and such other relief as the Court deems
28   appropriate.

                                                - 10 -
                                             COMPLAINT
Case 2:21-cv-02216-PA-SK Document 1 Filed 03/11/21 Page 11 of 12 Page ID #:11


 1         48.    Pursuant to the holding in Brandt v. Superior Court, 37 Cal. 3d 813
 2   (1985), AKN Holdings is entitled to recover its reasonable attorneys’ fees incurred in
 3   its efforts to obtain the benefits of the coverage that GAIC has wrongfully withheld,
 4   and continues to withhold, in bad faith, plus interest. The total amount of these
 5   attorneys’ fees is currently unknown. When the precise amount of AKN Holdings’
 6   damage is known, AKN Holdings will assert those damages accordingly.
 7         49.    AKN Holdings is further entitled to recover from GAIC damages
 8   sustained by reason of GAIC’s tortious conduct, including consequential and punitive
 9   damages, in an amount to be determined at trial.
10                                PRAYER FOR RELIEF
11         WHEREFORE, AKN Holdings respectfully seeks the following relief:
12         A.     For a declaration that AKN Holdings’ contentions as set forth above are
13                correct, including without limitation that the FINSA Lawsuit is covered
14                under the GAIC Policy and that GAIC has an obligation to reimburse
15                AKN Holdings’ costs of defense;
16         B.     That the Court enter judgment in favor of AKN Holdings on all Counts;
17         C.     On AKN Holdings’ Count II, an award of damages in AKN Holdings’
18                favor in an amount to be determined at trial;
19         D.     On AKN Holdings’ Count III, extra-contractual damages, including
20                without limitation compensatory damages flowing from GAIC’s bad
21                faith denials, attorneys’ fees incurred by AKN Holdings to pursue
22                coverage in light of GAIC’s wrongful denial of coverage, pre-judgment
23                interest, punitive damages, and such other relief as the Court deems
24                appropriate;
25         E.     On all Counts, an award of AKN Holdings’ reasonable attorneys’ fees,
26                pre-judgment and post-judgment interest, costs and the expenses of this
27                action; and
28         F.     On all Counts, for such other and further relief as this Court deems just

                                              - 11 -
                                           COMPLAINT
Case 2:21-cv-02216-PA-SK Document 1 Filed 03/11/21 Page 12 of 12 Page ID #:12


 1               and proper.
 2
 3   DATED: March 11, 2021                   JASSY VICK CAROLAN LLP

 4
                                             By: /s/William T. Um
 5                                                 William T. Um
 6                                                 Attorneys for Plaintiff
                                                   AKN HOLDINGS, LLC
 7
 8
 9
10
11
12
                            REQUEST FOR TRIAL BY JURY
13
14         AKN Holdings hereby requests that this case be tried to a jury.
15   DATED: March 11, 2021                   JASSY VICK CAROLAN LLP
16
17                                           By: /s/William T. Um
                                                   William T. Um
18
                                                   Attorneys for Plaintiff
19                                                 AKN HOLDINGS, LLC
20
21
22
23
24
25
26
27
28

                                             - 12 -
                                          COMPLAINT
